Case 2:19-cv-00092-JRG-RSP Document 441 Filed 05/24/21 Page 1 of 6 PageID #: 19593




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

   TEAM WORLDWIDE CORPORATION,

         Plaintiff,                          Case No. 2:19-cv-92-JRG-RSP

   v.                                                LEAD CASE

   ACADEMY, LTD D/B/A ACADEMY                   FILED UNDER SEAL
   SPORTS + OUTDOORS,

         Defendant.

   ACE HARDWARE CORPORATION,                Case No. 2:19-cv-00093-JRG-RSP

   AMAZON.COM, INC, AMAZON.COM LLC,         Case No. 2:19-cv-00094-JRG-RSP

   BED BATH & BEYOND INC.,                  Case No. 2:19-cv-00095-JRG-RSP

   COSTCO WHOLESALE CORPORATION,            Case No. 2:19-cv-00096-JRG-RSP

   DICK'S SPORTING GOODS, INC.,             Case No. 2:19-cv-00097-JRG-RSP

   THE HOME DEPOT, INC.,                    Case No. 2:19-cv-00098-JRG-RSP

   MACY’S RETAIL HOLDINGS, INC.,            Case No. 2:19-cv-00099-JRG-RSP
   MACY'S.COM, LLC,
                                            Case No. 2:19-cv-00100-JRG-RSP
   TARGET CORPORATION,

   SEARS, ROEBUCK AND CO., SEARS            Case No. 2:20-cv-00006-JRG-RSP
   HOLDINGS CORPORATION,
   TRANSFORM SR LLC, AND TRANSFORM
   KM LLC,                                     CONSOLIDATED CASES

         Defendants.


    PLAINTIFF’S SUR-REPLY IN SUPPORT OF ITS OPPOSITION TO DEFENDANTS’
         MOTION TO STRIKE PLAINTIFF TWW’S AMENDED DEPOSITION
              DESIGNATIONS AND AMENDED TRIAL WITNESS LIST
Case 2:19-cv-00092-JRG-RSP Document 441 Filed 05/24/21 Page 2 of 6 PageID #: 19594




                                          INTRODUCTION

          The simple facts are: (1) Mr. Slate has been on Defendants’ witness list for nearly three

   months; and (2) TWW’s Amended Trial Witness List and Deposition Designations provided

   Defendants with 42 days before trial to prepare for Slate’s testimony. Importantly, Defendants do

   not, and cannot, cite to a single shred of authority in their Reply to support their claim that

   Defendants will be prejudiced by the admission of Slate’s testimony in this case.

          Defendants ignore that Mr. Slate has been on Defendants’ witness list for months and that

   Defendants were on notice that TWW reserved the right to add witnesses from Defendants’ list

   (just as Defendants did). Further, the October 2017 email from Mr. Slate discussed in his

   deposition testimony is not new. TWW’s damages expert cited and discussed the significance of

   this email for demand for the patented invention and for commercial success in two expert reports.

   Finally, Defendants’ outcry over the prejudicial nature of Slate’s testimony is unconvincing. Mr.

   Slate has been on their witness list and Defendants were aware of TWW’s expert reports.

   Defendants clearly understood the relevance of Mr. Slate’s testimony to this case or they would

   not have designated him in the first place. Defendants should not be permitted to now have Slate’s

   testimony buried. The quality and nature of Mr. Slate’s testimony and the email should be for the

   trier of fact to decide. There is no basis to exclude Mr. Slate from TWW’s witness list or exclude

   TWW’s deposition designations. This Court should deny Defendants’ Motion to Strike.

                                            ARGUMENT

     I.   TWW’s Delay was Justified, Harmless, and Defendants Have Had Ample Time to
          Prepare for Slate’s Testimony

          TWW did not designate Mr. Slate as a witness or his testimony because TWW relied on its

   understanding that Defendants were calling Mr. Slate as a live witness. Defendants were put on

   notice that TWW could add witnesses from Defendants’ witness list when TWW made clear in


                                                   1
Case 2:19-cv-00092-JRG-RSP Document 441 Filed 05/24/21 Page 3 of 6 PageID #: 19595




   the parties’ March 8, 2021 Joint Pretrial Order that “TWW further reserves the right to update this

   list or call witnesses in view of Defendant’s witness lists and other pretrial disclosures, for example

   to call witnesses that Defendant has indicated or do indicate that they will call or may call[.]” (Dkt.

   No. 357-1 at 1). TWW did just that on April 22, 2021 when it filed its Amended Trial Witness List

   and Deposition Designations. (Dkt. 386). Defendants cannot now claim surprise when they were

   put on notice on March 8 that TWW reserved the right to add Defendants’ witnesses to its own

   witness list, particularly a witness that had been on Defendants’ list for months.

          Regardless of the changes in trial dates, the facts are that trial is set for June 3 – providing

   at least forty-two days after TWW’s amended disclosures for Defendants’ to prepare their case

   regarding Mr. Slate – a witness on their witness list for months. The objective of the Rule 26(a)(3)

   is to provide the non-moving party with enough notice to prepare its case for trial. Texas A&M

   Research Found. v. Magna Transp., Inc., 338 F.3d 394, 402 (5th Cir. 2003) (establishing that an

   amendment to pretrial disclosures was harmless because “any prejudice was cured by the

   approximately one month during which Italia was allowed to examine and respond to the contested

   evidence.”). It is undisputed that Defendants have ample time to review Slate’s testimony and

   prepare for its introduction at trial. Slate’s testimony should not be excluded.

    II.   TWW Has Adequately Established that Its Pretrial Amendment is Harmless

          Defendants incorrectly argue that because Mr. Slate’s testimony was “not a part of the case

   until April 22, 2021” (Dkt. No. 424 at 2), it should be excluded. First, Mr. Slate has been on

   Defendants’ witness list for months, so his testimony was certainly “part of the case.” Second, the

   October 2017 email TWW identified in its Opposition was cited by TWW’s damages expert in

   both his damages expert report (for demand for the patented invention in a lost profits analysis)

   and his report on secondary considerations (for commercial success). ((See Dr. Becker’s 11/24/20



                                                     2
Case 2:19-cv-00092-JRG-RSP Document 441 Filed 05/24/21 Page 4 of 6 PageID #: 19596




   Opening Report at ¶¶ 63-64, 88 excerpts attached hereto as Exhibit A and Dr. Becker’s 12/14/20

   Secondary Considerations Report at ¶¶ 91-94 excerpts attached hereto as Exhibit B).             Third,

   nothing in Federal Rule 37 requires that for an amendment to be harmless, the evidence at issue

   must be “a part of the case” for any length of time. Texas A&M Research, 338 F.3d at 402 (in

   establishing whether an amendment is harmless, courts “look to four factors: (1) the importance

   of the evidence; (2) the prejudice to the opposing party of including the evidence; (3) the possibility

   of curing such prejudice by granting a continuance; and (4) the explanation for the party’s failure

   to disclose.”) (citing Fed. R. Civ. P. 37(c)(1)).

          Defendants cannot now pretend that a key manufacturer who is indemnifying Defendants

   speaking to the largest retailer of built-in pump airbeds in the country is irrelevant to deciding the

   issues in this case. Mr. Slate’s testimony and his email are not new, are not a surprise, and should

   be heard and seen by the jury.

   III.   3. Defendants Would Not be Prejudiced by Providing a Defense to TWW’s Claims

          Defendants also argue Mr. Slate’s testimony should be excluded because Defendants

   would be forced to introduce rebuttal evidence and doing so would somehow be prejudicial. The

   inconvenience of having to defend TWW’s case does not amount to prejudice. The proper place

   to dispute the designated Slate’s testimony and the underlying facts is before the jury. The jury

   should be entitled to hear all the relevant facts in order to make a well-informed decision on the

   claims brought in this case. For this reason, Slate’s testimony, the relevance of which Defendants

   are unable to disclaim, should be admitted.

                                             CONCLUSION




                                                       3
Case 2:19-cv-00092-JRG-RSP Document 441 Filed 05/24/21 Page 5 of 6 PageID #: 19597




          For the foregoing reasons, TWW respectfully requests that the Court deny Defendants’

   Motion to strike TWW’s Amended Trial Witness List (Dkt. No. 386-1) and Amended Deposition

   Designations (Dkt. No. 386) and.



      Dated: May 20, 2021
                                             Respectfully submitted,

                                             /s/ Korula T. Cherian
                                             Robert Ruyak
                                             Corrine Saylor Davis
                                             J. Michael Woods
                                             Jane Inkyung Shin
                                             RuyakCherian LLP
                                             1901 L St. NW, Suite 700
                                             Washington, DC 20036
                                             Telephone: (202) 838-1560
                                             robertr@ruyakcherian.com
                                             corrinesd@ruyakcherian.com
                                             michaelw@ruyakcherian.com
                                             janes@ruyakcherian.com

                                             Korula T. Cherian
                                             Robert Harkins
                                             RuyakCherian LLP
                                             1936 University Ave., Ste. 350
                                             Berkeley, CA 94702
                                             Telephone: (510) 944-0190
                                             sunnyc@ruyakcherian.com
                                             bobh@ruyakcherian.com

                                             Elizabeth L. DeRieux
                                             State Bar No. 05770585
                                             Capshaw DeRieux, LLP
                                             114 E. Commerce Ave.
                                             Gladewater, TX 75647
                                             Telephone: (903) 845-5770
                                             ederieux@capshawlaw.com

                                             Counsel for Plaintiff Team
                                             Worldwide Corporation




                                                 4
Case 2:19-cv-00092-JRG-RSP Document 441 Filed 05/24/21 Page 6 of 6 PageID #: 19598




                                   CERTIFICATE OF SERVICE

           I hereby certify that all counsel of record who are deemed to have consented to electronic

   service are being served this 20th day of May 2021 with a copy of this document via electronic

   mail.


                                                /s/ Korula T. Cherian



                CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL


           Pursuant to Local Rule CV-5(a)(7), the undersigned hereby certifies that counsel that this

   document and Exhibit C should be filed under seal because it contains material designated as

   Restricted - Attorneys’ Eyes Only under the Protective Order approved and entered in this case on

   April 29, 2020 [Dkt. No. 94].

                                                               /s/ Korula T. Cherian
                                                               Korula T. Cherian




                                                   5
